 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

FEDERAL INSURANCE COMPANY, as subragor
of KIDKRAFT, INC.

 

Plaintiff,
-against- : ORDER
FEDEX TRADE NETWORKS TRANSPORT AND : 20 Civ. 5104 (GBD)
BROKERAGE, INC.,
Defendant.

GEORGE B. DANIELS, District Judge:
In light of the parties’ notice that they have reached a settlement in principle, all
conferences and deadlines previously scheduled are adjourned sine die, The parties shall submit

a stipulation and proposed order of settlement or a status report within thirty (30) days of this order.

Dated: May 4, 2021
New York, New York
SO ORDERED.

Nay B Dong

 

GHORGE B. DANIELS
UNITEDSTATES DISTRICT JUDGE
